DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 21-42 of U.S. Application No. 16/855603 filed on 04/22/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed03/22/2022. Claims 21, 32 and 36 have been amended. Claims 21-42 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 21-24, 29-31, 32-35 and 40-42 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 21-24, 29-31, 32-35 and 40-42 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 25 and 36 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 25 and 36 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 26-28 and 37-39 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 26-28 and 37-39 have been withdrawn.

Allowable Subject Matter
Claims 21-42 are allowed over the prior art of record.
As per claim 21-42 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a vehicle comprising: a plurality of ground engaging members; a motor coupled to the plurality of ground engaging members, the motor configured to drive the plurality of ground engaging members; at least one sensor coupled to the vehicle, the at least one sensor being configured to sense at least one operating condition of the vehicle; a communication interface coupled to the at least one sensor and communicatively coupled to an autonomous controller, the communication interface being configured to: communicate the at least one operating condition to the autonomous controller; and receive a command from the autonomous controller based upon the at least one operating condition; and a vehicle control unit coupled to the communication network and configured to receive, via the communication interface, the command from the autonomous controller, and control operation of the vehicle based upon the command.
Claims 22-31 depend from claim 1 and claims 33-42 depends from claim 32, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668